Exhibit 10.1

HORIZON OFFSHORE, INC.
2005 ANNUAL INCENTIVE BONUS PLAN
 

Eligibility: Executive and other officers, managers and certain key employees
(approximately 190 total employees) arranged in nine tiers generally by
responsibility level
  Measurement Criteria: Earnings before interest, taxes, depreciation and
amortization ("EBITDA") relative to EBITDA Goal
  Award: Zero to maximum bonus amount established for each tier
  Maximum Bonus Amount: Maximum bonus amount varies from 10%-150% of base pay
depending upon the tier

 

[Information omitted regarding specific quantitative performance
related-factors, or factors or criteria involving confidential commercial or
business information, the disclosure of which would have an adverse effect on
the registrant.]